Case: 15-10812   Date Filed: 10/29/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-10812
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:11-cr-20413-PAS-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JUAN MADIEDO,
a.k.a. Toga Naju,

                                                          Defendant-Appellant.

                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 29, 2015)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-10812     Date Filed: 10/29/2015   Page: 2 of 4


      Juan Madiedo appeals pro se his sentence of 135 months of imprisonment

imposed after the district court reduced his original sentence of 140 months of

imprisonment for his drug offense. See 18 U.S.C. § 3582(c)(2). Madiedo moved

for a reduction based on Amendment 782 to the Sentencing Guidelines. We affirm.

      In 2012, Madiedo pleaded guilty to conspiring to distribute at least 500

grams of methamphetamine. 21 U.S.C. § 846. Madiedo admitted that he was

responsible for 1.066 kilograms of methamphetamine and .623 kilograms of a

substance containing a detectable amount of methamphetamine, which was

equivalent to 22,567 kilograms of marijuana. Madiedo had a base offense of 36,

United States Sentencing Guidelines Manual § 2D1.1(a)(5), (c)(2) (Nov. 2011),

and received a three-level reduction for acceptance of responsibility, id. § 3E1.1.

With an adjusted offense level of 33 and a criminal history of III, Madiedo had an

advisory guideline range between 168 and 210 months of imprisonment. The

district court varied downward from the advisory range and sentenced Madiedo to

140 months of imprisonment.

      In 2014, Madiedo moved to reduce his sentence under Amendment 782.

Madiedo requested a two-level reduction of his offense level and a downward

variance from his amended guideline range. The government agreed that Madiedo

was entitled to a reduction of his sentence, “but only to the bottom of the newly

revised guidelines, here 135 months.” See U.S.S.G. § 1B1.10(b)(2)(A).


                                          2
               Case: 15-10812     Date Filed: 10/29/2015   Page: 3 of 4


      The district court granted Madiedo’s motion and reduced his sentence from

140 to 135 months of imprisonment. The district court entered an order stating that

the motion was “based on a guideline sentencing range that has subsequently been

lowered and made retroactive by the United States Sentencing Commission.” The

sentence reduction, the district court stated, took “into account the policy statement

set forth at USSG § 1B1.10 and the sentencing factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable.”

      “We review de novo the district court’s legal conclusions regarding the

scope of its authority” to reduce a sentence under the Sentencing Guidelines,

United States v. Jones, 548 F.3d 1366, 1368 (11th Cir. 2008), and we review its

decision whether to grant or deny the motion for abuse of discretion, id. at 1368

n.1. A district court may reduce a term of imprisonment when the defendant’s

guideline range is lowered by the Sentencing Commission. 18 U.S.C. § 3582(c).

After the district court recalculates the sentence under the amended guidelines, it

must decide, in the light of the statutory sentencing factors, id. § 3553(a),

“whether, in its discretion, it will elect to impose the newly calculated sentence

under the amended guidelines or retain the original sentence.” United States v.

Bravo, 203 F.3d 778, 780–81 (11th Cir. 2000). Any reduction must be “consistent

with applicable policy statements issued by the Sentencing Commission,” 18

U.S.C. § 3582(c)(2), which preclude a “full resentencing of the defendant,”


                                           3
              Case: 15-10812     Date Filed: 10/29/2015   Page: 4 of 4


U.S.S.G. § 1B1.10(a)(3); see Dillon v. United States, 560 U.S. 817, 831, 130 S. Ct.
2683, 2694 (2010).

      The district court did not err in reducing Madiedo’s sentence to 135 months

of imprisonment. Madiedo argues that he is entitled to a base offense level of 30

based on a lesser quantity of drugs than were attributed to him at sentencing, but

when considering a reduction of sentence “all original sentencing determinations

remain unchanged,” Bravo, 203 F.3d at 781. Based on the amended drug table, the

district court correctly assigned Madiedo an offense level of 34, U.S.S.G.

§ 2D1.1(c)(3), which, with a three-level reduction for his acceptance of

responsibility and a criminal history of III, resulted in an amended sentencing

range between 135 and 168 months of imprisonment, id. Ch. 5, Pt. A. Madiedo

argues that he was entitled to a downward variance from the low end of his

amended range, but the Sentencing Guidelines prohibit the district court from

reducing a sentence “to a term . . . less than the minimum of the amended guideline

range.” Id. § 1B1.10(b)(2)(A). That limitation applies even though “the term of

imprisonment imposed was outside the guideline range applicable to [Madiedo] at

the time of sentencing.” See id. § 1B1.10 cmt. n.3.

      We AFFIRM Madiedo’s amended sentence.




                                          4